ON MOTION TO RETAX COSTS
SUGG, Justice,
for the Court:
Appellant’s motion to retax costs avers that the cost bill of the Circuit Clerk of Lauderdale County is incorrect because it includes $81.75 for 32,700 words at twenty-five cents per hundred words for filing the transcript in this cause. The motion also avers that the entire amount for preparation of the transcript should be deleted because the transcript consists solely of the original record made of the proceedings before the Workmen’s Compensation Commission.
The transcript contains both the original record of the proceedings before the Workmen’s Compensation Commission and the proceedings in the Circuit Court of Lauder-dale County. Part of the transcript was prepared by the clerk and part was the original record as aforesaid.
Supreme Court Rule 22(b) provides:
When a complaint is made, in a motion to retax the costs incurred in this Court, that a fee allowed based on the number of words of an instrument, or transcript thereof, or the transcript of the record as an entirety, is incorrect, the motion shall be accompanied by a written statement of the true number of such words, with a certificate of its correctness by a competent disinterested person, without which no such complaint will be considered.
The Rule requires a written statement of the true number of words in a transcript with a certificate of its correctness by a competent disinterested person. Absent the certificate, we do not consider motions to retax costs based on the number of words in the transcript.
We therefore deny the motion to retax costs because no written statement of the true number of words accompanied the motion and no certificate by a competent disinterested person was filed. It is apparent from the record that the clerk was entitled to some fee because the transcript includes more than the original proceedings before the Workmen’s Compensation Commission.
MOTION OVERRULED.
PATTERSON, C. J., SMITH and ROBERTSON, P. JJ., and WALKER, BROOM, LEE, BOWLING and COFER, JJ., concur.